112 F.3d 514
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.James Athel PARENT, Appellant.
No. 96-1298.
United States Court of Appeals, Eighth Circuit.
May 1, 1997.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
James Athel Parent appeals from the final order of the United States District Court1 for the Western District of Arkansas, granting his motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(2), but not reducing his sentence below the mandatory minimum 120-month sentence required by 21 U.S.C. § 841(b)(1)(A)(vii).  Because Parent filed his notice of appeal more than ten days after entry of the order, we lack jurisdiction to review the merits of his appeal.  See Fed.  R.App. P. 4(b);  United States v. Petty, 82 F.3d 809, 810 (8th Cir.1996) (per curiam) (Rule 4(b) applies to appeals from denial of § 3582(c)(2) motion;  timely notice of appeal is both mandatory and jurisdictional).


2
Accordingly, we dismiss the appeal for lack of jurisdiction.



1
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas